Citation Nr: 1137864	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 

A December 2010 Board decision, in pertinent part, denied the Veteran's claims for entitlement to service connection for gastroenteritis, irritable bowel syndrome, and pancreatitis.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2011 Order, the Court granted a Joint Motion for Remand, vacated that part of the December 2010 Board decision that denied the Veteran's claims for service connection for gastroenteritis, irritable bowel syndrome, and pancreatitis, and remanded the matter for readjudication consistent with the motion.

The issue of entitlement to service connection for hepatic steatosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that the Board's previous decision did not provide adequate reasons and bases for its determination that VA examinations were not required to meet VA's duty to assist the Veteran.  

The service treatment records show that the Veteran was seen with gastroenteritis in June 1977.  There were no further treatments or complaint related to gastroenteritis during the remaining years of the Veteran's period of active duty, and the abdomen and viscera examination was normal at separation from service.  Recent VA outpatient treatment records show references to a past medical history of gastritis, but no current diagnosis of gastroenteritis.  The service treatment records do not show treatment or diagnosis of irritable bowel syndrome or pancreatitis.  VA treatment records dated from 2007 to 2009 include diagnoses of irritable bowel syndrome and pancreatitis.  

The Board acknowledges the Veteran's claim that he experienced gastroenteritis during service and has continued to have gastrointestinal problems since service.  The Veteran is competent to assert continuity of symptomatology and is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

A VA examination should be conducted to clarify the current nature and likely etiology of any gastroenteritis, irritable bowel syndrome, and/or pancreatitis that the Veteran may have.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) in order to determine the current nature and likely etiology of the claimed gastroenteritis, irritable bowel syndrome, and pancreatitis.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  
Based on the examination and review of the record, the examiner should answer the following question: 

Is it at least as likely as not that gastroenteritis, irritable bowel syndrome, and/or pancreatitis, if diagnosed, is the result of active service or any incident therein or, in the alternative, had its onset in service?

A rationale for all opinions expressed should be provided.  

2.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



